Citation Nr: 1516700	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to extension of educational assistance benefits pursuant Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.W.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran had active service from July 1996 to June 1997, and from May 2001 to March 2005.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2011 by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).  

The issue on appeal was previously before the Board in April 2013 when the claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued a Memorandum Decision which vacated the Board's April 2013 decision with regard to the Veteran's entitlement to Chapter 30 benefits and remanded it back to the Board.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran filed an application in December 2008 for Chapter 33 (Post-9/11 GI Bill) educational assistance, which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30 (Montgomery GI Bill).


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable; the criteria for extension to educational assistance benefits have not been met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements.  38 C.F.R. §§ 21.1031, 21.1032 (2014). 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon whether the Veteran made an irrevocable election of Chapter 30 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 Montgomery GI Bill education benefits.  The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

General due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2104).  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include appearing in person before the Board at a personal hearing.  

In this case, the Veteran submitted an electronic VA Form 22-1990 in December 2008 which he indicated that he was electing to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits, Montgomery GI Bill.  The Veteran does not dispute the fact that he elected to receive Chapter 33 benefits in lieu of Chapter 30 educational benefits.  The Veteran submitted an application for Chapter 30, Montgomery GI Bill, benefits in November 2005.  Nevertheless, this does not change the fact he submitted an application in May 2011 for Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30, and indicated that he wanted this election to be effective May 9, 2011. 

In accordance with 38 C.F.R. § 21.9520(c)(1)(i), an individual is eligible for Chapter 33 benefits if he has met the minimum service requirements in paragraph (a) or (b), and then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  In the current case, the Veteran met the requirements set out under 38 C.F.R. § 21.9520 (a) in that he served a minimum of 90 aggregate days of active duty service and, thereafter, continued on active duty.  The Veteran's active duty service from May 2001 to March 2005 satisfied this criteria.  

Pursuant to 38 C.F.R. § 21.9520(c)(2) , an individual may make an irrevocable election to receive benefits under this chapter by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  In the alternative, a Veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If a Veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met as the record contains the Veteran's VA Form 22-1990 (online) application.  Although the document does not contain an explicit acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that his election for Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 

In the current case, it was determined that the Veteran's active duty service did not qualify for Chapter 33 benefits as the Veteran was obligated to perform his post 9/11 active duty service based on his attendance at the United States Naval Academy.  Significantly, the provisions of 38 C.F.R. § 21.9520 do not make any allowances for election of chapter 33 benefits to be removed based on a wrongful grant of education benefits under Chapter 33.  38 C.F.R. § 21.9520 merely sets out the criteria required for basic eligibility for the benefits and the requirements to make an election to receive Chapter 33 benefits in lieu of Chapter 30 benefits.  There is no provision to make an irrevocable election revocable.  The Board further notes that the Veteran has already received in excess of $60,000 in education benefits under Chapter 33 and VA has waived recovery of the overpayment of these funds.  

The Board acknowledges the Veteran's position and the contentions he has advanced in support of his claim.  However, the fact remains the Veteran made a valid irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in-lieu of Chapter 30, Montgomery GI Bill, education benefits.  To the extent that the Veteran argues entitlement to equitable relief, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As set out in the introduction, a grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request will be referred to the Chairman of the Board for consideration of referral to the Secretary of VA after this decision of the Board has been issued.  See 38 C.F.R. § 2.7 (2014).  

In view of the foregoing, the Board must find that the Veteran made an irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30, Montgomery GI Bill education benefits.  As such, he has no legal entitlement to Chapter 30 benefits, which is the benefit he is seeking on appeal.  Where the law and not the evidence are dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Court's May 2014 Memorandum Decision directed the Board to provide an adequate statement of reasons or bases for finding that the Veteran's claim of equitable tolling for his period of entitlement to Chapter 30 benefits was not warranted.  In the same decision, the Court also directed the Board to "make all necessary factual findings concerning the Veteran's entitlement to Chapter 30 benefits."  The Board finds that's its determination of the Veteran's non-eligibility to Chapter 30 benefits set out above, obviates the need to discuss the Veteran's claim for equitable relief by the Board.  The Veteran has irrevocably waived his rights to Chapter 30 education benefits and the Board is without authority to review the claim on an equitable basis.  


ORDER

Entitlement to additional Chapter 30, Montgomery GI Bill, education benefits is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


